DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Claims 1-13 are pending for examination.

Information Disclosure Statement
3.    The Information Disclosure Statement (IDS) submitted on 6/09/2022 have been considered by the examiner and made of record in the application file.

Priority
4.    This application claims priority based upon Japanese patent application No. 2018-114810, filed on June 15, 2018, and Japanese patent application No. 2018-114813, filed on June 15, 2018.
      Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.
5.    This application is a continuation application of U.S. Patent Application No. 16/972,693, filed on December 7, 2020, now U.S. Patent No. 11,361,807, issued on June 14, 2022.

Double Patenting 
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.    Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of Patent 11,361,807 (Patent’807), in view of Kurokawa (U.S. Patent Application Publication 2012/0257439, hereinafter “Kurokawa’439”). 
          Claim 1 of the examined application is obvious over and having the same scope of invention by claims 1 and 4 of Patent‘807 such as “a semiconductor device comprising a control unit, a memory unit, and a sensor unit, wherein the memory unit comprises a first memory circuit part, a second memory circuit part, and a switching circuit, wherein the switching circuit is provided between the first memory circuit part and the second memory circuit part, wherein the first memory circuit part comprises a first memory circuit and a second memory circuit, wherein the first memory circuit comprises a first transistor, wherein the switching circuit comprises a second transistor and a third transistor, and wherein the control unit is configured to switch signals supplied to the first transistor and the second transistor, in accordance with a signal obtained at the sensor unit”. 
             Patent'807 does not specifically teach “wherein the first memory circuit is capable of storing information longer than the second memory circuit”.
             However, Kurokawa’439 teaches a semiconductor device comprising wherein the first memory circuit is capable of storing information longer than the second memory circuit (Figs. 5-6 and accompanying texts, a semiconductor device comprising wherein the first memory circuit with memory cell 101d corresponding to data field is capable of storing information, e.g., data retention time, longer than the second memory circuit with memory cell 101v corresponding to valid bit, as shown in Figs. 5-6 and para. [0135]-[0140]). 
           Since Patent’807 and Kurokawa’439 are both from the same field of semiconductor memory device, the purpose disclosed by Kurokawa’439 would have been recognized in the pertinent art of Patent’807.
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kurokawa’439 to the teaching of Patent‘807 for the purpose of providing a semiconductor memory device having two memory cell structures to ensure improved reliability of the memory device due to the use of the memory cell structures in which data retention time of a memory cell structure corresponding to a valid bit is shorter than that of a memory cell structure corresponding to a data field (Kurokawa’439, Abstract and para. [0014]-[0017]). 
         Claim 2 of the examined application is anticipated and having the same scope of invention by claim 1 of Patent’807. 
         Claim 3 of the examined application is anticipated and having the same scope of invention by claim 1 of Patent’807. 
        Claim 4 of the examined application is anticipated and having the same scope of invention by claim 5 of Patent’807. 
        Claim 5 of the examined application is anticipated and having the same scope of invention by claim 6 of Patent’807. 
       Claim 6 of the examined application is anticipated and having the same scope of invention by claim 3 of Patent’807. 
       Claim 7 of the examined application is obvious over and having the same scope of invention by claims 7 and 9 of Patent‘807 such as “a semiconductor device comprising a control unit, a memory unit, and a sensor unit, wherein the memory unit comprises a first memory circuit part, a second memory circuit part, and a switching circuit, wherein the switching circuit is provided between the first memory circuit part and the second memory circuit part, wherein the first memory circuit part comprises a first memory circuit and a second memory circuit, wherein the second memory circuit part comprises a third memory circuit and a fourth memory circuit, wherein the first memory circuit comprises a first transistor, wherein the switching circuit comprises a second transistor and a third transistor, and wherein the control unit is configured to switch signals supplied to the first transistor and the second transistor, in accordance with a signal obtained at the sensor unit”. 
             Patent'807 does not specifically teach “wherein the first memory circuit is capable of storing information longer than the second memory circuit, and wherein the third memory circuit is capable of storing information longer than the fourth memory circuit”.
             However, Kurokawa’439 teaches a semiconductor device comprising wherein the first memory circuit is capable of storing information longer than the second memory circuit, and wherein the third memory circuit is capable of storing information longer than the fourth memory circuit (Figs. 1C, 5, 6 and accompanying texts, a semiconductor device comprising wherein the first memory circuit with memory cell 101d corresponding to a data field 0 of Fig. 1C  is capable of storing information, e.g., data retention time, longer than the second memory circuit with memory cell 101v corresponding to a valid bit 0 of Fig. 1C, and wherein the third memory circuit with memory cell 101d corresponding to a data field 1 of Fig. 1C  is capable of storing information, e.g., data retention time, longer than the fourth memory circuit with memory cell 101v corresponding to a valid bit 1 of Fig. 1C, as shown in Figs. 1C, 5, 6 and para. [0090]-[0093], [0135]-[0140]). 
           Since Patent’807 and Kurokawa’439 are both from the same field of semiconductor memory device, the purpose disclosed by Kurokawa’439 would have been recognized in the pertinent art of Patent’807.
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kurokawa’439 to the teaching of Patent‘807 for the purpose of providing a semiconductor memory device having two memory cell structures to ensure improved reliability of the memory device due to the use of the memory cell structures in which data retention time of a memory cell structure corresponding to a valid bit is shorter than that of a memory cell structure corresponding to a data field (Kurokawa’439, Abstract and para. [0014]-[0017]). 
         Claim 8 of the examined application is anticipated and having the same scope of invention by claim 7 of Patent’807. 
         Claim 9 of the examined application is anticipated and having the same scope of invention by claim 7 of Patent’807. 
        Claim 10 of the examined application is anticipated and having the same scope of invention by claim 7 of Patent’807. 
        Claim 11 of the examined application is anticipated and having the same scope of invention by claim 10 of Patent’807. 
       Claim 12 of the examined application is anticipated and having the same scope of invention by claim 11 of Patent’807. 
       Claim 13 of the examined application is anticipated and having the same scope of invention by claim 8 of Patent’807. 
      
Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
8.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
9.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
10.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 103
11.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
12.    Claim 1-3, 5-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (U.S. Patent Application Publication 2016/0343452, hereinafter “Ikeda”, cited in the IDS dated 9/06/2022), in view of Kurokawa (U.S. Patent Application Publication 2012/0257439, hereinafter “Kurokawa’439”), further in view of Onuki et al. (U.S. Patent Application Publication 2018/0090498, hereinafter “Onuki”, cited in the IDS dated 9/06/2022),  
        Regarding independent claim 1, Ikeda teaches a semiconductor device comprising a control unit and a memory unit, wherein the memory unit comprises a first memory circuit part, a second memory circuit part, and a switching circuit, wherein the switching circuit is provided between the first memory circuit part and the second memory circuit part, wherein the first memory circuit part comprises a first memory circuit and a second memory circuit, wherein the first memory circuit comprises a first transistor, wherein the switching circuit comprises a second transistor and a third transistor (Figs. 1-5B and accompanying texts, a semiconductor device 100 in Fig. 1 comprises a control unit, e.g., row decoder 112 and column decoder 113, and a memory unit, e.g., arrays 111 and 130, wherein the memory unit comprises a first memory circuit part 111 and a second memory circuit part 111 in Fig. 5A, each comprises a memory circuit 10 in Figs. 3A/3B/5A and a switching circuit 141 of routing switch array 140 in Figs. 5A/5B, wherein the switching circuit 141/140 is provided between the first memory circuit part 111 and the second memory circuit part 111 as shown in Fig. 5A, wherein the first memory part 111 comprises a first memory circuit, e.g., a first transistor M1 in Fig. 3A, and a second memory circuit, e.g., a capacitor C1 in Fig. 3A, wherein the first memory circuit comprises a first transistor M1 in Fig. 3A, wherein the switching circuit 141 comprises a second transistor M41 and a third transistor M42 in Fig. 5B, para. [0066]-[0070], [0083], [0043]-[0084]). 
            Ikeda does not specifically teach “wherein the first memory circuit is capable of storing information longer than the second memory circuit, and wherein the third memory circuit is capable of storing information longer than the fourth memory circuit”.
             However, Kurokawa’439 teaches a semiconductor device comprising wherein the first memory circuit is capable of storing information longer than the second memory circuit, and wherein the third memory circuit is capable of storing information longer than the fourth memory circuit (Figs. 1C, 5, 6 and accompanying texts, a semiconductor device comprising wherein the first memory circuit with memory cell 101d corresponding to a data field 0 of Fig. 1C  is capable of storing information, e.g., data retention time, longer than the second memory circuit with memory cell 101v corresponding to a valid bit 0 of Fig. 1C, and wherein the third memory circuit with memory cell 101d corresponding to a data field 1 of Fig. 1C  is capable of storing information, e.g., data retention time, longer than the fourth memory circuit with memory cell 101v corresponding to a valid bit 1 of Fig. 1C, as shown in Figs. 1C, 5, 6 and para. [0090]-[0093], [0135]-[0140]). 
           Since Ikeda and Kurokawa’439 are both from the same field of semiconductor memory device, the purpose disclosed by Kurokawa’439 would have been recognized in the pertinent art of Ikeda.
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kurokawa’439 to the teaching of Ikeda for the purpose of providing a semiconductor memory device having two memory cell structures to ensure improved reliability of the memory device due to the use of the memory cell structures in which data retention time of a memory cell structure corresponding to a valid bit is shorter than that of a memory cell structure corresponding to a data field (Kurokawa’439, Abstract and para. [0014]-[0017]). 

        The combination of Ikeda and Kurokawa’439 does not specifically teach a sensor unit and wherein the control unit has a function of switching a signal supplied to the first transistor and the second transistor, in accordance with a signal obtained at the sensor unit.
        Onuki teaches a semiconductor device comprising a sensor unit and wherein the control unit has a function of switching a signal supplied to the first transistor and the second transistor, in accordance with a signal obtained at the sensor unit (Figs. 1, 4-6 and accompanying texts, a semiconductor device 10 in Figs. 1 and 5 comprising a temperature sensor unit 17 and wherein a voltage control unit 18 in Figs. 1 and 5 has a function of switching a signal at node N11 supplied to first oxide semiconductor OS transistor M10 and second oxide semiconductor OS transistor M10 via their respective back gates, in accordance with a signal VSNS obtained at the temperature sensor unit 17, as shown in Figs. 1, 4-6, and para. [0056]-[0059], [0077]-[0096]).
         Since Ikeda, Kurokawa’439 and Onuki are from the same field of semiconductor device, the purpose disclosed by Onuki would have been recognized in the pertinent arts of Ikeda and Kurokawa’439.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Onuki to the teachings of Ikeda and Kurokawa’439 for the purpose of providing a semiconductor device having a temperature sensor to obtain temperature information and a control circuit applies voltage depending on the temperature information to a back gate of an oxide semiconductor (OS) transistor to provide large on-state current, high-speed, long data retention, low power consumption for the semiconductor device (Onuki, para. [0012]).
        Regarding dependent claim 2, the combination of Ikeda, Kurokawa’439 and Onuki teaches the semiconductor device according to claim 1, wherein the switching circuit is configured to control amount of current flowing between the first memory circuit part and the second memory circuit part (Ikeda, Figs. 5A, 5B and accompanying texts, the switching circuit 140/141 in Figs. 5A,5AB is configured to control amount of current flowing between the first memory circuit part 111 and the second memory circuit part 111 in Fig. 5A, para. [0081]-[0083]).
      Regarding dependent claim 3, the combination of Ikeda, Kurokawa’439 and Onuki teaches the semiconductor device according to claim 1, wherein each of the first transistor and the second transistor comprises a semiconductor layer comprising a channel formation region with an oxide semiconductor, a gate electrode, and a back gate electrode (Ikeda, Figs. 3A, 5A, 5B and accompanying texts, each of the first transistor M1 of Fig. 3A and the second transistor M41 of Fig. 5B comprises a semiconductor layer comprising a channel formation region with an oxide semiconductor (OS) M4, a gate electrode, and a back gate electrode as shown in Fig. 3B, para. [0066]-[0070], [0082]-[0083]).
      Regarding dependent claim 5, the combination of Ikeda, Kurokawa’439 and Onuki teaches the semiconductor device according to claim 1, wherein the sensor unit comprises at least one of a brain wave sensor, a pulse wave sensor, a blood pressure sensor, and a temperature sensor (Onuki, Figs. 1, 4-6 and accompanying texts, a semiconductor device 10 in Figs. 1 and 5 comprising a temperature sensor unit 17).
       Regarding dependent claim 6, the combination of Ikeda, Kurokawa’439 and Onuki teaches the semiconductor device according to claim 1, wherein the switching circuit is a programmable device being able to store configuration data (Ikeda, Figs. 5A, 5B and accompanying texts, the switching circuit 140/141 in Figs. 5A, 5B is a programmable device being able to store configuration data, para. [0081]-[0083]).
         Regarding independent claim 7, Ikeda teaches a semiconductor device comprising a control unit and a memory unit, wherein the memory unit comprises a first memory circuit part, a second memory circuit part, and a switching circuit, wherein the switching circuit is provided between the first memory circuit part and the second memory circuit part, wherein the first memory circuit part comprises a first memory circuit and a second memory circuit, wherein the second memory circuit part comprises a third memory circuit and a fourth memory circuit, wherein the first memory circuit comprises a first transistor, wherein the switching circuit comprises a second transistor and a third transistor (Figs. 1-5B and accompanying texts, a semiconductor device 100 in Fig. 1 comprises a control unit, e.g., row decoder 112 and column decoder 113, and a memory unit, e.g., arrays 111 and 130, wherein the memory unit comprises a first memory circuit part 111 and a second memory circuit part 111 in Fig. 5A, each comprises a memory circuit 10 in Figs. 3A/3B/5A and a switching circuit 141 of routing switch array 140 in Figs. 5A/5B, wherein the switching circuit 141/140 is provided between the first memory circuit part 111 and the second memory circuit part 111 as shown in Fig. 5A, wherein the first memory circuit part 111 of Fig. 5A comprises a first memory circuit, e.g., a first transistor M1 in Fig. 3A, and a second memory circuit, e.g., a capacitor C1 in Fig. 3A, wherein the second memory circuit part 111 of Fig. 5A comprises a third memory circuit, e.g., a third transistor M1 in Fig. 3A, and a fourth memory circuit, e.g., a capacitor C1 in Fig. 3A, wherein the first memory circuit comprises a first transistor M1 in Fig. 3A, wherein the switching circuit 141 comprises a second transistor M41 and a third transistor M42 in Fig. 5B, para. [0066]-[0070], [0083], [0043]-[0084]). 
       Ikeda does not specifically teach wherein the first memory circuit is capable of storing information longer than the second memory circuit, and wherein the third memory circuit is capable of storing information longer than the fourth memory circuit.
        Kurokawa’439 teaches a semiconductor device comprising wherein the first memory circuit is capable of storing information longer than the second memory circuit (Figs. 5-6 and accompanying texts, a semiconductor device comprising wherein the first memory circuit with memory cell 101d corresponding to data field is capable of storing information, e.g., data retention time, longer than the second memory circuit with memory cell 101v corresponding to valid bit, as shown in Figs. 5-6 and para. [0135]-[0140]). 
           Since Ikeda and Kurokawa’439 are both from the same field of semiconductor memory device, the purpose disclosed by Kurokawa’439 would have been recognized in the pertinent art of Ikeda.
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kurokawa’439 to the teaching of Ikeda for the purpose of providing a semiconductor memory device having two memory cell structures to ensure improved reliability of the memory device due to the use of the memory cell structures in which data retention time of a memory cell structure corresponding to a valid bit is shorter than that of a memory cell structure corresponding to a data field (Kurokawa’439, Abstract and para. [0014]-[0017]). 
        The combination of Ikeda and Kurokawa’439 does not specifically teach a sensor unit and wherein the control unit has a function of switching a signal supplied to the first transistor and the second transistor, in accordance with a signal obtained at the sensor unit.
        Onuki teaches a semiconductor device comprising a sensor unit and wherein the control unit has a function of switching a signal supplied to the first transistor and the second transistor, in accordance with a signal obtained at the sensor unit (Figs. 1, 4-6 and accompanying texts, a semiconductor device 10 in Figs. 1 and 5 comprising a temperature sensor unit 17 and wherein a voltage control unit 18 in Figs. 1 and 5 has a function of switching a signal at node N11 supplied to first oxide semiconductor OS transistor M10 and second oxide semiconductor OS transistor M10 via their respective back gates, in accordance with a signal VSNS obtained at the temperature sensor unit 17, as shown in Figs. 1, 4-6, and para. [0056]-[0059], [0077]-[0096]).
         Since Ikeda, Kurokawa’439 and Onuki are from the same field of semiconductor device, the purpose disclosed by Onuki would have been recognized in the pertinent arts of Ikeda and Kurokawa’439.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Onuki to the teachings of Ikeda and Kurokawa’439 for the purpose of providing a semiconductor device having a temperature sensor to obtain temperature information and a control circuit applies voltage depending on the temperature information to a back gate of an oxide semiconductor (OS) transistor to provide large on-state current, high-speed, long data retention, low power consumption for the semiconductor device (Onuki, para. [0012]). 
        Regarding dependent claim 8, the combination of Ikeda, Kurokawa’439 and Onuki teaches the semiconductor device according to claim 7, wherein the third memory circuit comprises a fourth transistor, and wherein the control unit is electrically connected to the fourth transistor (Ikeda, Figs. 1, 3A and accompanying texts, the third memory circuit comprises a fourth transistor M1 in Fig. 3A, and wherein the control unit, e.g., row decoder 112 and column decoder 113, is electrically connected to the fourth transistor M1 via a wiring WW, as shown in Fig. 3A).
       Regarding dependent claim 9, this claim recites substantially the same limitations that are performed by claim 2 above, and therefore it is rejected for the same reasons.
       Regarding dependent claim 10, this claim recites substantially the same limitations that are performed by claim 3 above, and therefore it is rejected for the same reasons.
        Regarding dependent claim 12, this claim recites substantially the same limitations that are performed by claim 6 above, and therefore it is rejected for the same reasons.
        Regarding dependent claim 13, this claim recites substantially the same limitations that are performed by claim 5 above, and therefore it is rejected for the same reasons.

13.    Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda, Kurokawa’439 and Onuki, further in view of Kurokawa (U.S. Patent Application Publication 2012/0163071, hereinafter “Kurokawa’071”).
        Regarding dependent claims 4 and 11, the combination of Ikeda, Kurokawa’439 and Onuki teaches all the limitations of claims 1 and 7 above except for wherein the third transistor is a p-channel transistor.
        Kurokawa’071 teaches a semiconductor device comprising wherein the third transistor is a p-channel transistor (Fig. 3C and accompanying texts, the third transistor 129 in Fig. 3C is a p-channel transistor, para. [0097]).
         Since Ikeda, Kurokawa’439, Onuki and Kurokawa’071 are from the same field of semiconductor device, the purpose disclosed by Kurokawa’071 would have been recognized in the pertinent arts of Ikeda, Kurokawa’439 and Onuki.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kurokawa’071 to the teachings of Ikeda, Kurokawa’439  and Onuki for the purpose of providing a semiconductor device having memory cells, each include a transistor comprises oxide semiconductor in channel formation region, so that the concentration of impurities such as moisture or hydrogen and off-state current of the transistor are reduced. Thus, the power consumption can be reduced. The transistor is used as a switching element for retaining charge flowing into the memory element, so that the leakage of charge from the memory cell can be prevented (Kurokawa’071, Abstract).
     
Conclusion
14.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827